Opinion
FLETCHER, Judge:
Before the United States Navy Court of Military Review, appellant1 pointed out, as an assignment of error, that the certified record of trial contained the following erroneous instruction by the military judge:
Gentlemen, counsel will now present arguments on the sentence. I want to caution you that arguments do constitute evidence in this in this [sic] case. They are presented in an effort to assist you in determining a fair, just and appropriate sentence in this case.
This obvious instructional error was previously authenticated by the military judge *196and not commented on either by the convening authority, or by his staff judge advocate, pursuant to his review under Article 61, Uniform Code of Military Justice, 10 U.S.C. § 861.
Appellee reacted to this assignment of error by filing a motion with the Court of Military Review to attach a Certificate of Correction to the record of trial in order to show “that the military judge properly advised the members that the arguments of counsel on sentencing did ‘not’ constitute evidence.” Three days later appellant filed a motion for discovery, requesting the Government to make available for review the electronic recordings and stenographic notes from which the authenticated record of trial was prepared. This motion was denied, as was a subsequent request for reconsideration of the denial. Finally, appellant filed a motion for an order to issue from the Court of Military Review “restraining agents of the United States from destroying . . . [the] materials used in the preparation of the record of” appellant’s general court-martial. This motion was also denied.
We granted review (10 M.J. 94 C.M.R.) in this case to examine whether the United States Navy Court of Military Review erred in failing to provide appellant with “an opportunity to examine the materials upon which” the transcript of the erroneous instruction was based — before the intermediate court accepted a certificate of correction. After a close examination of the circumstances presented here, we conclude that it was error to fail to provide a hearing wherein the basis of substantive trial transcript changes was exposed with notice and opportunity for all parties to be heard.
It must be noted at the outset that this case involves a transcription of instructions by the trial judge, as quoted above, which, read on their face, contain not only an erroneous grammatical defect, but as the words stand, a patently erroneous announcement of the legal effect of arguments of counsel. Notwithstanding this careless performance of reporting duties, even the military judge certified the correctness of the transcript. Nor was this obvious error observed or commented on by the staff judge advocate in performance of his Article 61 review. Apparently, the erroneous tfanscript would have remained undetected had it not been for the assiduous record examination performed by the appellate defense counsel who raised the defect before the intermediate court. The events leading to the correction of this transcript were a direct result of this defense appellate advocate’s insistence that a true, complete, and accurate record be provided.
While we look without favor on the inaccurate initial authentication of the military judge under paragraph 82, Manual for Courts-Martial, United States, 1969 (Revised edition), we have recognized the validity of a Certificate of Correction where there is no showing of fraud or mistake. United States v. Wilkerson, 1 M.J. 56 (C.M.A.1975); United States v. Carey, 23 U.S.C.M.A. 315, 49 C.M.R. 605 (1975); United States v. Napier, 20 U.S.C.M.A. 422, 43 C.M.R. 262 (1971). These precedents, however, forecast a question which we are now compelled to conclusively answer: How can the appellate defense counsel adequately appraise himself of the presence of fraud or mistake, so as to properly raise it, absent the opportunity to examine the materials on which a correction of the record is based and to be heard on the issue of the effect of those materials?
It was this very problem that we attempted to avert in our strong recommendation of reference to ABA Standards, The Function of the Trial Judge § 2.5 (1972) found in United States v. Wilkerson, supra at 57 n.1. This standard, set forth in full, is as follows:
2.5 Judge’s duty concerning record of judicial proceedings.
The trial judge has a duty to see that the reporter makes a true, complete and accurate record of all proceedings. He should at all times respect the professional independence of the reporter, but may challenge the accuracy of the reporter’s record of the proceedings. The trial *197judge should not change the transcript without notice to the prosecution, the defense and the reporter, with opportunity to be heard. The trial judge should take steps to insure that the reporter’s obligation to furnish transcripts of court proceedings is promptly met.
The lack of care in failing to initially insure an accurate transcript or in failing to resolve errors at an earlier point in the proceedings can not be excused. This frequent failure challenges confidence in the accuracy of authenticating officials and thus the system, resulting in unnecessary expenditure of time and money assuring the preservation of justice in the military. We suggest that this can be simply obviated if, prior to authentication, the military judge provides an opportunity for both counsel to examine the transcript.
In accordance with the recommendation given in footnote 1 of United States v. Wilkerson, supra, we now prospectively hold that when, after authentication, it becomes necessary for the trial judge to propose substantive changes in the record of trial to accurately reflect the proceedings in the case, pursuant to a Certificate of Correction, he should give notice to all parties, providing an opportunity to be heard2 on the issues of the proposed correction. ABA Standards, The Function of the Trial Judge § 2.5 (1972); United States v. Wilkerson, supra. At such a hearing the basis of the correction of the record may be fully exposed.
In the instant case, appellant was entitled to such a hearing prior to the intermediate court’s acceptance of the Certificate of Correction. This accused pleaded guilty and was properly so found by the military judge. The contested correction related to instructions of the court members on sentence. We rule that the lower court erred in disallowing him the opportunity to discover the basis of the transcript change prior to acceptance of the Certificate of Correction.
The decision of the United States Navy Court of Military Review as to sentence is reversed. The record of trial is returned to the Judge Advocate General of the Navy for submission to the intermediate court for further proceedings in light of this opinion.

. Tried by general court-martial with members, appellant was found guilty, in accordance with his pleas, of one violation of Article 81, Uniform Code of Military Justice, 10 U.S.C. § 881, and one violation of Article 118, UCMJ, 10 U.S.C. § 918. He was sentenced to a reduction to the grade of E-l, total forfeitures, confinement at hard labor for 10 years, and a dishonorable discharge. Pursuant to a pretrial agreement, the convening authority approved the sentence, and suspended the confinement exceeding 8 years. The intermediate court affirmed the findings as approved by the convening authority.


. The formal nature of such a hearing should be efficiently related to the importance of the proposed transcript corrections.